DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
Response to Arguments
Claim 1 is amended in the reply filed on 02/21/2022. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art references Yan and Hao in addition to previously relied on references below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each of the guide channels includes a region having a smaller diameter than the guide channel" in the claim. The limitation is unclear because the guide channel is claimed to include a first region, but then after, the first region is claimed as a distinct structure from the guide channel. Examiner interprets as “each of the guide channels includes a region having a smaller diameter than a remainder of the guide channel." Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0213758 to “Rice” in view of US 2018/0114716 to “Hao” and further in view of US 2016/0211166 to “Yan.”
Claims 1, 14:  Rice discloses (claim 1) a bottom ring (346 [cover ring], Fig. 3) configured to support a moveable edge ring (344 [second edge ring], see para. [0041] where 344 is moveable), wherein the edge ring (344) is configured to be raised and lowered relative to a substrate support (306 [substrate support]), the bottom ring (346) comprising: an upper surface (upper surface of 346), wherein the upper surface includes a step upward such that the upper surface has at least two different heights (see Fig. 3 where 346 appears to have two different heights in the upper surface); an annular inner diameter (annular inner diameter of 346); an annular outer diameter (annular outer diameter of 346); a lower surface (lower surface of 346) that includes a step downward such that the lower surface has at least two different heights (see Fig. 3 where 346 appears to have two different heights in the lower surface); and a plurality of guide channels (channels surrounding 248) provided through the bottom ring (346) from the (claim 14) wherein the upper surface (upper surface of 346) includes at least two changes in direction (see Fig. 3).
However Rice does not explicitly disclose the first region is positioned closer to the upper surface than the lower surface of the bottom ring. 
Hao teaches a first region (region within 268 [pin bearing] of 236 [gap], Fig. 4) is positioned closer to an upper surface (upper surface of 232 [ceramic insert]) than a lower surface of the component (lower surface of 232), for the purpose of prevent arcing and exposure of components to process gases (para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first region location as taught by Hao with motivation to prevent arcing and exposure of components to process gases.
However the apparatus of Rice in view of Hao does not disclose the lower surface that includes a step downward towards the annular outer diameter of the bottom ring, wherein the plurality of guide channels is positioned radially inward from the step downward. 
Yan discloses a lower surface (lower surface of 1034, Fig. 21) that includes a step downward (step downward near 1032) towards the annular outer diameter of the bottom 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step downward towards the annular outer diameter and position the guide channels radially inward from the step downward with motivation to be arranged below the edge coupling ring and receive the pillar to move the edge coupling ring up and down.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice as applied to claims 1, 14 above, and further in view of US 6,722,642 to Sutton.
Claim 2: The apparatus of Rice does not disclose wherein a diameter of the guide channel is between 0.063” and 0.067”.
However Sutton teaches wherein a diameter of the guide channel is not greater than about 0.065” (see col. 5, lines 30-35 where it overlaps the claimed range) for the purpose of maintaining a reasonable margin of safety to avoid breaking semiconductor wafers (see col. 5, lines 40-51).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guide channel diameter requirements as taught by Sutton with motivation to maintain a reasonable margin of safety to avoid breaking semiconductor wafers.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice as applied to claims 1, 14 above, and further in view of US 2016/0035610 to “Park” as evidenced by US 2012/0091108 to “Lin.” 
Claim 6: The apparatus of Rice does not disclose wherein an inner diameter of the step upward in the upper surface is at least 13.0”.
However Park discloses wherein an inner diameter of the step upward (inner diameter of step of 185, Fig. 2B, Park) in the upper surface is at least 13.0” (330mm) (see para. [0091] where outer diameter D2 [second diameter] of 152 [lower portion] is start of inner diameter of 185 which is 297 mm to 340 mm, which renders the step to necessarily have an inner diameter overlapping or greater than this range, which reads on the claim and renders it obvious). This is evidenced by Lin which discloses that bottom ring (228 [collar], Fig. 2) appear to be sized (see para. [0035] where heater zones are larger than 13.0”, and para. [0036] where diameters and positioning of components are designed to compensate for temperature non-uniformity), for the purpose of protecting the edge and sides of the substrate support from being degraded by plasma and various gases used during substrate processing (para. [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inner diameter requirements taught by Park, with motivation by Lin to protect the edge and sides of the substrate support from being degraded by plasma and various gases used during substrate processing.
Claims 3-5, 7-13, 15-24: (Withdrawn). 
Claims 1, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211166 to “Yan” in view of US 2018/0114716 to “Hao.”
Claim 1, 14: Yan discloses a bottom ring (1034 [bottom edge coupling ring], Fig. 21-22) configured to support a moveable edge ring (1310 [edge coupling ring]), wherein the edge ring (1310) is configured to be raised and lowered relative to a substrate support (“pedestal,” para. [0087]), the bottom ring (1034) comprising: an upper surface (upper surface of 1034), wherein the upper surface (upper surface of 1034) includes a step upward (step including 1326) such that the upper surface (upper surface of 1034) has at least two different heights (see Fig. 21 where upper surface of 1034 has two different heights); an annular inner diameter (annular inner diameter of 1034); an annular outer diameter (annular inner diameter of 1034); a lower surface (lower surface of 1034) that includes a step downward (step downward near 1032) towards the annular outer diameter of the bottom ring such that the lower surface has at least two different heights (see Fig. 21 where lower surface of 1034 has two different heights); and a plurality of guide channels (1224 [bores], Fig. 21) provided through the bottom ring (1034) from the lower surface to the upper surface of the bottom ring (see Fig. 21), wherein the plurality of guide channels (1224) is positioned radially inward from the step downward (see Fig. 21), and the guide channels (1224) are configured to receive respective lift pins (1210 [pillars]) for raising and lowering the edge ring (1310, para. [0087-0088]); (claim 14) 
However Yan does not disclose each of the guide channels includes a first region having a smaller diameter than a remainder of the guide channel, the first region is positioned closer to the upper surface than the lower surface of the bottom ring. 
Hao teaches each of guide channels (236 [gap], Fig. 4) includes a first region (region within 268) having a smaller diameter than a remainder of the guide channel (236, see Fig. 4), a first region (region within 268 [pin bearing] of 236 [gap], Fig. 4) is positioned closer to an upper surface (upper surface of 232 [ceramic insert]) than a lower surface of the component (lower surface of 232), for the purpose of prevent arcing and exposure of components to process gases (para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first region location as taught by Hao with motivation to prevent arcing and exposure of components to process gases.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Hao as applied to claims 1, 14 above, and further in view of US 6,722,642 to Sutton.
Claim 2: The apparatus of Yan in view of Hao does not disclose wherein a diameter of the guide channel is between 0.063” and 0.067”.
However Sutton teaches wherein a diameter of the guide channel is not greater than about 0.065” (see col. 5, lines 30-35 where it overlaps the claimed range) for the purpose of maintaining a reasonable margin of safety to avoid breaking semiconductor wafers (see col. 5, lines 40-51).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guide channel diameter requirements as taught by Sutton with motivation to maintain a reasonable margin of safety to avoid breaking semiconductor wafers.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Hao as applied to claims 1, 14 above, and further in view of US 2016/0035610 to “Park” as evidenced by US 2012/0091108 to “Lin.” 
Claim 6: The apparatus of Yan in view of Hao does not disclose wherein an inner diameter of the step upward in the upper surface is at least 13.0”.
However Park discloses wherein an inner diameter of the step upward (inner diameter of step of 185, Fig. 2B, Park) in the upper surface is at least 13.0” (330mm) (see para. [0091] where outer diameter D2 [second diameter] of 152 [lower portion] is start of inner diameter of 185 which is 297 mm to 340 mm, which renders the step to necessarily have an inner diameter overlapping or greater than this range, which reads on the claim and renders it obvious). This is evidenced by Lin which discloses that bottom ring (228 [collar], Fig. 2) appear to be sized (see para. [0035] where heater zones are larger than 13.0”, and para. [0036] where diameters and positioning of components are designed to compensate for temperature non-uniformity), for the purpose of protecting the edge and sides of the substrate support from being degraded by plasma and various gases used during substrate processing (para. [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inner diameter 
Claims 3-5, 7-13, 15-24: (Withdrawn).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0020565 to Rathnasinghe discloses the movable edge ring on the bottom ring and invention in the specification (Fig. 4A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718